Pfeifer, J.,
dissenting. I dissent from the majority’s decision to uphold Elizabeth Green’s death sentence. This court’s statutorily mandated proportionality review should include a consideration of the disproportionate sentence given to her co-defendant, Belinda Coulter. Also, the aggravating circumstance of Green’s crime fails to outweigh the mitigating factors present in this case.
I
The trial panel in this case stated in its opinion that Belinda Coulter “also was a principal offender and both Green and Coulter actively participated in the offense and the acts that led to the death of Thomas Willis.” The panel determined that “both Green and Coulter [were] equally responsible for the Aggravated Murder and Aggravated Robbery of Thomas Willis * * While there is some question in the record as to whether Coulter inflicted any stab wounds, the record does show that she planned the murder of Willis with prior calculation and design.
According to the evidence in the record, including Green’s confession and Coulter’s statements to police, it was Coulter who had the ongoing relationship with Willis. Coulter was the intermediary in Green’s sale of her food stamps to Willis. It was Coulter who noticed that he was carrying a large amount of cash on the day of the murder. It was she who had already spent $100 that day on cocaine, and it was she who craved more. It was she who engineered the women’s entry into Willis’ home, asking Willis to sell her some liquor. She, too, was wearing socks on her hands to avoid leaving fingerprints. She took Willis’ wallet. She ended up with about two-thirds of the stolen cash. She disposed of what she thought was evidence of the crime. One of the socks she wore on her hands was found bloody at the murder scene.
*156However, Coulter pleaded guilty to a reduced charge of one count of involuntary manslaughter and one count of aggravated robbery. Her combined sentence was for a period of twelve to fifty years.
In reviewing a death sentence, we are required by R.C. 2929.05(A) to “consider whether the sentence is excessive or disproportionate to the penalty imposed in similar cases.” This court has resisted considering a co-defendant’s sentence in its proportionality review. State v. Stumpf (1987), 32 Ohio St.3d 95, 108, 512 N.E.2d 598, 611. However, the statute does not prohibit such a consideration, and a logical reading of the statute requires it.
The obvious purpose of the statute’s proportionality language is to ensure that a death sentence is fair in comparison to the penalty received by other persons committing like crimes. In most cases, there are not two principals involved in a particular crime, and it thus becomes necessary to look at how the death penalty has been applied in cases with similar facts.
Proportionality is most accurately determined when comparing the sentences of two persons involved in the same crime. No other case could be more similar, or more relevant. R.C. 2929.05(A) has little meaning if the defendant’s sentence cannot be compared to the most relevant sentence possible — that of her co-defendant.
In this case, Green’s sentence is astonishingly disproportionate to the sentence received by Coulter. Granted, the sentence imposed upon Coulter was for nominally different crimes than those with which Green was charged, but both sentences arose from the same set of operative facts and are based upon acts for which the trier of fact found Green and Coulter equally responsible. The only difference between the two is that Coulter was able to plea bargain. The effect of that plea bargain was negligible given Green’s own confession.
While plea bargains may be a necessary evil, prosecutors should avoid situations where a plea bargain will result in the death penalty for one defendant, as opposed to a greatly reduced charge for another principal in the same crime. This state’s statutory safeguards require that the death penalty not be arbitrarily administered.
In this case, the prosecutor determined who was to live and who was to die. That result is disquieting given the General Assembly’s attempt to ensure proportional administration of capital punishment.
The plain reading of R.C. 2929.05(A) requires that proportionality review include the sentences of co-defendants. In this case, Green’s death sentence should be overturned. It is clearly disproportionate to Coulter’s reduced charge and twelve-to-fifty-year combined sentence.
*157II
If Coulter’s sentence is not considered in this court’s proportionality review, it should at least be considered as a strong mitigating factor. Another strong mitigating factor is the fact that the victim in this case basically had a welcome mat out for attack. Willis was a known illegal dealer in food stamps and also sold liquor out of his home. He was involved in criminal activity and invited the risk of meeting a violent end.
These mitigating factors, together with Green’s extraordinarily low IQ, relatively young age, chemical dependency, and terrible childhood and adolescence, are not outweighed by the aggravating circumstance present in this case. For that reason as well, Green’s death sentence should be vacated.